DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/10/2021 has been entered. The following has occurred: Claims 1, 3-7, 9, and 21-27 have been amended; Claims 2, 8, and 10-20 were previously cancelled; Claims 28-34 have been added. 
Claims 1, 3-7, 9, and 21-34 are now pending and have been examined.
Effective Filling Date: 4/19/2017.
Status of the Application
Prior Claim Objection has been withdrawn in light of the amended claim limitations.
Prior 35 U.S.C. 112(a) and 112(b) Rejections have been withdrawn in light of the amended claim limitations.
New 35 U.S.C. 112(a) Rejection has been added in light of the amended claim limitations. 
New 35 U.S.C. 112(b) Rejection has been added in light of the amended claim limitations. 
35 U.S.C. 101 Rejection has been added in light of the amended claim limitations. 
Prior 35 U.S.C. 103 Rejection has been withdrawn in light of the amended claims. 
Priority
The present application is a continuation of US Application 15/060,717, filed on 3/4/2016, which claims priority to Provisional Application 62/141,691, filed on 4/1/2015. The effective filing date, however, is 4/19/2017, because the provisional application do not disclose,
“receive a request from a customer to collect a first waste resource, wherein the request includes a customer-provided quality score of the first waste resource, a description of the first waste resource, an image of the first waste resource, and a brand name of the first waste resource; “
“compute a computer-verified quality score of the first waste resources based on the customer- provided image of the first waste resource;”
“adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and the computer-verified quality score of the first resource;”
“predict a value of the first waste resource based on the customer- provided image of the first waste resource, the customer-provided quality score of the first waste resource, the computer-verified quality score of the first waste resource, and/or an average selling price of the first waste resource;”
“assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name;” and
“refine the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.”
The parent application 15/060,717 do not disclose the limitation “predict a value of the first waste resource based on the customer- provided image of the first waste resource, the customer-provided quality score of the first waste resource, the computer-verified quality score of the first waste resource, and/or an average selling price of the first waste resource;” and 
“assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name;” 
The prior-filed applications fail to provide support. Accordingly, claims 1, 3-7, 9, and 21-34 are not entitled to benefit of the prior application, which will receive the priority date of 4/19/2017  for examination purposes. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 21, and 28, recite, “compute a computer-verified quality score of the first waste resources based on the customer-provided image of the first waste resource;” however, the specification does not describe how the step is actually performed. That is, in paragraph [0046] of the Specification states, “a high-resolution photograph may be taken and analyzed by computer-implemented processes to identify any apparent defects, e.g., a cracked screen on an electronic device, torn clothing, missing parts, chipped, cracked or scratched items, etc. Such processes may be more effective in identifying physical defects rather than operating defects, e.g., a TV that will not turn on or has degraded picture quality. In some embodiments, a computer-verified quality score may be compared to a customer-provided quality score, and the result of the comparison may be stored with customer information.” But the Specification does not actually describe what the computer-verified quality score may be or how it is computed from the customer-provided image. The Specification at most described that a photograph is provided to identify the possible defects but no description is provided for how the analysis of the image is performed for the defects to compute/conclude a quality score. On skilled in the art would be unable to determine how the applicant has intended for this computing of compute-verified quality score to be done and would, therefore, be unable to determine if the applicant had possession of the invention. One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of computing a computer-verified quality score from customer-provided image of waste without providing sufficient examples in the Specification to allow one skilled in the art to determine whether the Applicant had possession of such a wide scope of possibilities.
Claims 3-7, 9, 22-27, and 29-34 depend from claims 1, 21, and 28 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites “enable the brand entity to register with the system” which lacks antecedent basis. Claim 34 depends on 32 which depends on 28. Nether claims 28 and 32 provides antecedent basis for a system. For the purpose of expediting compact prosecution, the Examiner will interpret “the system” to be --a system--.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9, and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1, 3-7, and 9 are directed to an apparatus (i.e. a machine), claims 21-27 are directed to a method (i.e. a process), and claims 28-34 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 21 and 28, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
An apparatus, comprising a processor configured to: 
receive a request from a customer to collect a first waste resource, wherein the request includes a customer-provided quality score of the first waste resource, a description of the first waste resource, an image of the first waste resource, and a brand name of the first waste resource; 
compute a computer-verified quality score of the first waste resources based on the customer- provided image of the first waste resource; 
adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and the computer-verified quality score of the first resource; 
predict a value of the first waste resource based on the customer- provided image of the first waste resource, the customer-provided quality score of the first waste resource, the computer-verified quality score of the first waste resource, and/or an average selling price of the first waste resource; 
assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name; and
compute a driving route to collect waste resources from multiple locations, including a location of the first waste resource, including to, 
compute an initial driving route to minimize a travel distance of the driving route, and 
refine the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.
The bolded portions of limitations [B]-[I] above recite a process of evaluating value of waste based on image of the waste and assigning categorization of the waste based on predicted value, under the broadest reasonable interpretation covers concepts performable in the human mind including observation, evaluation, and judgement, that falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the additional elements of “apparatus, comprising a processor,” and “non-transitory computer readable medium encoded with a computer program,” the claims 1, 21, and 28 recite a process for “receiv[ing] a request from a customer to collect a first waste resource, wherein the request includes a customer-provided quality score of the first waste resource, a description of the first waste resource, an image of the first waste resource, and a brand name of the first waste resource;” “comput[ing] a … verified quality score of the first waste resources based on the customer-provided image of the first waste resource;” “adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and the verified quality score of the first resource;” “predict[ing] a value of the first waste resource based on the customer-provided image of the first waste resource, the customer-provided quality score of the first waste resource, the computer-verified quality score of the first waste resource, and/or an average selling price of the first waste resource;” “assign[ing] the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name;” and “comput[ing] a driving route to collect waste resources from multiple locations, including a location of the first waste resource, including to,” “comput[ing] an initial driving route to minimize a travel distance of the driving route,” and “refin[ing] the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.” The underlying process recited above, in the claims are acts are commonly practiced and performed by a human, e.g. mentally or manually, without the use of a computer or any other machine. That is, a person or waste collector can receive a request from a customer including the information of customer-provided quality score, description, image, and brand name of a waste resource. The person can compute a verified quality score of the waste resources based on the image provided by the customer; adjust weighting of the quality score with respect to a second waste resource provided by the customer based on the difference of previous customer-provided quality score and verified quality score, then predict a value for the first waste resource based on the image, customer provided quality score, verified quality score, and average selling price; assign categorization of the waste resource based the predicted value; compute a driving route to collect waste resources including minimize travel distance and refine drive route with consideration of travel time, cost per distance, and/or cost per time travel.  Further, the same claim limitations recited above are also steps for commercial interaction between customers and waste management collection business, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG.
Therefore, these steps are an abstract idea of mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “apparatus, comprising a processor,” and “non-transitory computer readable medium encoded with a computer program,” to perform generic computer functions (receive, compute, adjust, predict, assign, and refine information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0031]-[0034] and Fig. 1 described generic computer system, “User equipment 110 may include a laptop, a computer, a Personal Digital Assistance (PDA), a tablet, a smart phone, a palmtop, a notebook, a mobile phone, or any other computing device. User equipment 110 may support any type of user interface to submit the collection request.” transmitting information over any known network communication; Paragraphs [0050] and [0052] described known servers and functions; Paragraphs [0097]-[00101] and Fig. 12 described generic computing components) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitation in [B] is merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [C]-[I] is step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
When considered separately and in combination the conclusion that, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitation [B] amounts to no more than mere instructions to apply the function of limitations [C]-[I] to the exception using a generic computer component. Each of the steps above are conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). The claim as a whole merely describes how to generally “apply” the concept for collecting and assigning value to waste resource in a computer environment. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 3-7, 9, 22-27, and 29-34 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 3, 22, and 29 further recite additional information of weight the multiple metric based on a statistical uncertainty, which does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4, 23, and 30 further recite additional information of weighting travel distances higher than travel time, which does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5, 24, and 31 further recite step of generating metrics based on the categorizations and providing the generated metrics in response to a query from a brand entity, which is another insignificant extra-solution activity step amounts to no more than mere instructions to apply the function using a generic computer, that does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 6, 25, and 32 further recite step of transmit automated responses in response to message from a brand entity, which is another insignificant extra-solution activity step amounts to no more than mere instructions to apply the function using a generic computer, that does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7, 26, and 33 further provides additional information for the multiple metrics to further include a capacity of a vehicle to hold waste resources, which does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 7, 27, and 34 further recite step of enable brand entity to register with a system, which is another insignificant extra-solution activity step amounts to no more than mere instructions to apply the function using a generic computer, that does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Response to Arguments
35 U.S.C. 112 Rejection

The Applicant’s arguments filed on 8/10/2021 have been fully considered and in light of the amended claim limitations, prior the 112 rejection is withdrawn. New 112(a) and 112(b) rejections are added in light of the amended claim limitations.

35 U.S.C. 103 Rejection

The Applicant’s arguments filed on 8/10/2021 have been fully considered and in light of the amended claim limitations, the 103 rejection is withdrawn. 
The closest prior arts found are:
Suzuki (US 6633795 B1), which is directed to manufactured article recycling system and method, specifically teaches:
 an apparatus, a machine-implemented method, and a non-transitory computer readable medium encoded with a computer program that comprises instructions to cause a processor to (Claims 1 and 5 disclosing a recycling system and method comprising storage unit and computing unit containing instruction to determine/process information): 
receive a request from a customer to collect a first waste resource, wherein the request includes a customer-provided quality score of the first waste resource, a description of the first waste resource, and a brand name of the first waste resource (Susuki: Fig. 1 and 23 route 4b and Col. 4 line 65 -Col. 5 line 8, disclosing the customer of the resource management system disposed waste resources such as television. Col. line 43 - Col. 3 line 29, “As the article information to be read by the reading means, there may be mentioned the information concerning at least the name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts of the article and the like. The reading means for inputting the information concerning the article may be at least one selected from a group which consists of a connecting means connected to the article for reading information concerning the article, a radio receiver means for receiving the information concerning the article sent out from a radio transmitter means which is provided in association with the article, a keyboard for receiving the information concerning the article through key manipulation, a mouse used for receiving the information concerning the article, a bar code reading means for reading a bar code when information concerning the article is indicated by the bar code, and a driving means for driving memory means when the information concerning the article is stored in the memory means. The storage means may include as the database an article specifications information database for storing life limit information concerning a restoration-allowable life limit of the article, a statutory regulation/standard information database for storing statutory regulation information concerning the statutory regulations imposed on the manufactured articles on an article-by-article basis and standard information concerning the standards previously established for the manufactured articles on an article-by-article basis, a material-based recycle processing method database which stores information concerning harmfulness or hazardousness of the materials of the component parts and recycle processing methods for the materials, respectively, a part-based recycle processing method database which stores recycle processing methods for the component parts, and a market information database which stores price information on the market of used articles for the article.” Which are estimate of a condition of the waste resource. Also Col. 23 lines 13-55, disclosing the recycling article (i.e. waste resources) is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article and a maker-based recycling factory which accepts the discarded articles of a specific maker or manufacturer is representative of the disposed waste resources include branded waste resources. Specifically, Col. 2 lines 63-66 disclose where information stored includes the restoration-allowable life of the article (condition).  Col. 31 lines 34-35 where discarded articles are classified on a category or class basis. Col. 5 lines 50-54 where the factory facility control unit (39) serves as an “an information transmitting means” for transmitting the results of the determination of processing for the article to a succeeding process. Col. 24 lines 1-21 where condition information is collected from the user such as the use history of the discarded article which is representative of customer-provided quality score (in light of the App. Specification paragraphs [0046] and [0073], quality is described to be condition estimation such as “like new,” “good,” “fair,” or “poor” not quantitative values). That information is compared with a market information database 41 the price data of the used article in the same condition. The system determines whether or not repairing the article is profitable. Col. 8 lines 18, col 18 lines 12-17, col. 36 lines 59-60 receiving wireless information. Col. 18 lines 47-50 wireless and radio communication. Abstract, Fig. 5, Col. 2 lines 20-62, Col. 3 lines 15-29, Col. 5 lines 27-63, Col. 7 line 59 - Col. 8 line 7, Col. 8 lines 25-32 disclosing the recycle decision is decided based on the information of the article as inputted though an input mean of an device (i.e. computing device) to identify whether or not the article satisfies condition that the article is recyclable. See above for disclosure of the customer input/provide the estimate of the condition and description of the waste resources including the branded waste resources); 
compute a computer-verified quality score of the first waste resources based on the customer- provided image of the first waste resource (Suzuki discloses in col. 13 line 54, col. 23 lines 29-54, Fig. 9, Fig. 10b, Fig. 12 where the system uses a quality check method (verification) generated by the recycle processing generating module 33 and where a procedures are generated to evaluate the actual condition of the article. The Examiner references par. 0036 and 0046 of the instant application specification where the customer has entered into the system the condition of an item for recycling. The applicant’s specification identifies in par. 0046 where the system is checking the “customer-provided quality score” against stored data to determine and verify the condition of the item.  The Examiner asserts the prior art of Suzuki is performing the similar function and is equivalent as the prior art conducts a quality check on the article to evaluate the actual condition of the article to be recycled. The Examiner asserts both the claimed invention and the prior art is determining and recording what the customer considers as the condition to the actual condition of an item, in other words conducting a verification that the users assessed condition meets the organizations analysis of the actual condition), wherein the conditions include new, good, fair, and/or poor (Fig. 2, box 203 and Col. 10 lines 31-49 disclosing quality check on whether the quality condition is good or not, which reads on the condition to be either good on OK to pass or poor to be NG); 
predict a value of the first waste resource based on the customer- provided image of the first waste resource, the customer-provided quality score of the first waste resource, the computer-verified quality score of the first waste resource, and/or an average selling price of the first waste resource; (Suzuki discloses in col. 41 lines 15-23 where a cost is determined as the sum of disassembling/separating costs (inclusive of the packing costs and miscellaneous costs) and the transportation fee is compared with the part purchase price of the used part dealer retrieved from the market information database (41). The Examiner is interpreting the part purchase price is equivalent to the average selling price of the instant application as it is defining a market purchase price for the item. Col. 17 lines 28-29 where the prices of the used article is estimated (predicted) easily and rapidly. Col. .23 lines 65-67 discloses where when a restoration is considered profitable then the discarded item is decided to undergo recycling processing. Col. 23/24 line 67/ 1-21 the market price of the restored item is estimated (predicted) by acquiring information about the item. The information is used with market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item.);
assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, (Suzuki discloses in col. 41 lines 15-23 where a cost is determined as the sum of disassembling/separating costs (inclusive of the packing costs and miscellaneous costs) and the transportation fee is compared with the part purchase price of the used part dealer retrieved from the market information database (41). The Examiner is interpreting the part purchase price is equivalent to the average selling price of the instant application as it is defining a market purchase price for the item. Col. 17 lines 28-29 where the prices of the used article is estimated (predicted) easily and rapidly. Col. 23 lines 13-55, disclosing the recycling article is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article and a maker-based recycling factory which accepts the discarded articles of a specific maker or manufacturer is representative of the disposed waste resources include branded waste resources. Col. .23 lines 65-67 discloses where when a restoration is considered profitable then the discarded item is decided to undergo recycling processing. Col. 23/24 line 67/ 1-21 the market price of the restored item is estimated (predicted) by acquiring information about the item. The information is used with market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item)
wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name (Col. 5 Ln. 65-Col. 7 Ln. 53 and Col. 31 Ln. 56 - Col. 33 Ln. 58, disclosing the discarded article can be classified as “discarded article capable of restoration” delivered to an article restoring factory, to be recycled, reused, and restored to be sold to the customer, otherwise disposed as waste. Specifically in col. 6 lines 22-29 where a television to be recycled is delivered to an article restoring factory. Col. 6 lines 33-35 where the re-use of parts are supplied to the article restoring factory. Col. 7 lines 41-42, col. 13 lines 18-21, col. 33 line 43 and 54 landfill. In Col. 23 lines 13-55, disclosing the recycling article is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article and a maker-based recycling factory which accepts the discarded articles of a specific maker or manufacturer is representative of forward to a processing location based on the brand name); and
compute a driving route to collect waste resources from multiple locations, including a location of the first waste resource, including to (Fig. 1 and in col. 6 line 19 discloses distribution/delivery routes; Col. 4 Ln. 65 - Col. 5 Ln. 26, “The customer 4 will discard the article purchased from the store 3 after having used it for a given period. The articles as discarded (hereinafter referred to also as the discarded article and hence the television discarded is referred to as the discarded television) will follow a route in which the discarded articles are collected by an organization entrusted by a local government, a tertiary industrial company or the like organization at a discarded article deposit place 5 (route 4 b) or a route in which the store 3 receives directly the discarded articles from the customers 4 for sending them to the discarded article deposit place 5 (route 3 b). At the discarded article deposit place 5, the discarded articles are classified on the basis of a category or class thereof or classified on a maker-by-maker basis for each category of the articles. Thereafter, the discarded articles are sent to recycling factories 6 and 7 (routes 5 a and 5 b). Addition-ally, there is conceivable such a case in which the store 3 receives the discarded articles from the customers 4 to send them directly to the recycling factory 6 or 7 (route 3 c or 3 d). In conjunction with the recycling factory, two different types of recycling factories can be conceived in dependence on whether the recycling factories have been built on a maker-by-maker basis or in common to a plurality of manufacturers. In the case of the exemplary scenario illustrated in FIG. 1, the discarded television recycling factory 6 for individual manufacturer is assumed to be dedicated for a particular maker or manufacturer while the recycling factory 7 for multi manufacturers is assumed as being capable of accommodating the discarded televisions manufactured by plural unspecific manufacturers in common.” disclosing a driving route to collect discard article from multiple locations such as store or customer directly).
Watanabe (US 20050097028 A1) is directed to a method and system for predicting attrition customers, which teaches in the abstracts the tracking and identifying historical customer data to identify customers and their associated attributes, teaching or suggesting the limitation of adjust a weight of quality score (i.e. condition data) provided by customer with respect to a second waste resource (i.e. historical information). 
wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.
Gates (US 20140379588 A1) is directed to a system and method of waste management for recording image of content of waste to characterize and route the analyzed imaged of the waste, which specifically teaches
an image of the first waste resource, (Gates: Abstract, para. [0019], [0040], teaching recording or receiving an image (i.e. photograph) of the content within a waste container, which is disposed waste resources submitted by the customers.)
compute an initial driving route to minimize a travel distance of the driving route, and refine the initial driving route to optimize multiple metrics(Gates discloses in par. 0016 where the system optimizes the routes based on waste volume, value, mileage, or any other suitable parameter).
Kekalainen (US 20160300297 A1) in the analogous field of waste management and optimization of routes, specifically teaches, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources (Para. [0066]-[0068], [0070]-[0076], [0094]-[0113] disclosing the analysis of cost function, waste value function, in combination with vehicle travel between waste containers (i.e. pick up locations) and time required to perform each job). 
Potash et al. (US 20150095987 A1) is directed to a system and method for verifying an authentication using dynamic scoring, which in claim 8 and paragraphs [0033], [0043], [0068]-[0070], and [0080]-[0082] teaching the adjusting of base verification score is based on transaction history associated with the user, similar to the claim limitation of adjusting a weight of a quality score associated with the customer based on historical transaction (i.e. second waste resource) based on the difference.
However, the combination of the above references do not explicitly teach adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and the computer-verified quality score of the first resource; 
Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are not found within the prior art of record. The prior art of record neither anticipates nor fairly and reasonably teach the independent claims 1, 21, and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                          
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.